Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.	Claims 1-20 are rejected under 35 USC 101 because the claims are directed to neither a “process” nor a “composition”, but rather embraces or overlaps two different statutory classes of invention set forth in 35 USC 101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 15 recite both a coating derived from a composition and a method of forming a cured coating by depositing the composition to form a coating and curing the coating on an optical article. To this end, case law holds that a single claim that claims both a composition and the method steps of using same is indefinite under 35 USC 112, second paragraph. See Ex parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter. 1990) For the sake of compact prosecution, the instant claims are assumed to be directed to a coating.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-5, 7, 9-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Ishii (US 2011 0305787).
	For Claims 1, 7 and 9, Ishii discloses a coating derived from a composition by curing the composition (resin composition 2) comprising a silsesquioxane derivative, a photopolymerization initiator. The silsesquioxane contains at least two polymerizable functional groups (e.g., epoxy group, oxetanyl group, etc.). ([0087]-[0098]) For Claim 2, the limitation of the instant claim is optional, i.e., because of the claim language, the epoxy functionalized polyhedral cage silsesquioxane component containing hydroxyl is not necessarily present, and the cationically curable epoxy is optional. For Claims 3-4, suitable silsesquioxanes includes those represented by Formulae 3, 4, 5, etc. ([0096]) Examples demonstrated the use of OXSQ SI-20. Notably, OXSQ SI-20 is also disclosed in . 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being obvious over Ishii.
Ishii discloses a coating, supra, which is incorporated herein by reference. For Claim 13, Ishii is silent on the presently claimed polyhedral cage polysilsesquioxanes having a mixture of 8, 10 and 12 functional groups. However, Ishii teaches the use of polysilsesquioxanes containing 8, 10 or 12 glycidyl epoxides. ([0096]) Since they are all suitable for the coating. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a mixture thereof in the coating with expected success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) For Claim 16, the thickness of layer 4 that is derived from cured resin composition 2 can be 20 micrometers or more that overlaps with the presently claimed thickness. ([0124]) Thus, a prima facie case of obviousness exists. 

10.	Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Ishii does not teach or fairly suggest the presently claimed a) viscosity set forth in Claim 6 and b) silane coupling agent set forth in Claim 8.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 13, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765